ICJ_175_1955AmityTreaty_IRN_USA_2018-10-10_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                             ALLEGED VIOLATIONS
                   OF THE 1955 TREATY OF AMITY, ECONOMIC
                      RELATIONS, AND CONSULAR RIGHTS
                      (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                    OF AMERICA)


                              ORDER OF 10 OCTOBER 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                          VIOLATIONS ALLÉGUÉES
                     DU TRAITÉ D’AMITIÉ, DE COMMERCE
                     ET DE DROITS CONSULAIRES DE 1955
                      (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                     D’AMÉRIQUE)


                           ORDONNANCE DU 10 OCTOBRE 2018




2 CIJ1152.indb 1                                                   9/05/19 10:08

                                                  Official citation :
                       Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                          and Consular Rights (Islamic Republic of Iran v. United States
                                     of America), Order of 10 October 2018,
                                            I.C.J. Reports 2018, p. 700




                                            Mode officiel de citation :
                                Violations alléguées du traité d’amitié, de commerce
                    et de droits consulaires de 1955 (République islamique d’Iran c. Etats‑Unis
                                   d’Amérique), ordonnance du 10 octobre 2018,
                                             C.I.J. Recueil 2018, p. 700




                                                                                1152
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157351-0




2 CIJ1152.indb 2                                                                                  9/05/19 10:08

                                                     10 OCTOBER 2018

                                                          ORDER




                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)




                            VIOLATIONS ALLÉGUÉES
                       DU TRAITÉ D’AMITIÉ, DE COMMERCE
                       ET DE DROITS CONSULAIRES DE 1955
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                  D’AMÉRIQUE)




                                                    10 OCTOBRE 2018

                                                     ORDONNANCE




2 CIJ1152.indb 3                                                       9/05/19 10:08

                    700 	



                                   INTERNATIONAL COURT OF JUSTICE

                                                   YEAR 2018
        2018
     10 October
     General List
                                                  10 October 2018
      No. 175
                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                             (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                           OF AMERICA)




                                                     ORDER


                    Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                             Bennouna, Cançado Trindade, Gaja, Bhandari, Robinson,
                             Crawford, Gevorgian, Salam, Iwasawa; Judges ad hoc
                             Brower, Momtaz; Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti‑
                    cles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    16 July 2018, whereby the Islamic Republic of Iran instituted proceedings
                    against the United States of America with regard to alleged violations of
                    the Treaty of Amity, Economic Relations, and Consular Rights between
                    Iran and the United States of 15 August 1955,
                       Having regard to the Request for the indication of provisional meas­
                    ures submitted by the Islamic Republic of Iran on 16 July 2018 and to the
                    Order by which the Court indicated certain provisional measures on
                    3 October 2018;
                       Whereas, at a meeting held by the President of the Court with the rep‑

                    4




2 CIJ1152.indb 4                                                                                9/05/19 10:08

                   701 	              1955 treaty of amity (order 10 X 18)

                   resentatives of the Parties on 3 October 2018, pursuant to Article 31 of
                   the Rules of Court, the Co‑Agent of the Islamic Republic of Iran indi‑
                   cated that, in light of the urgency of the case, his Government requested
                   that a period of two months be granted for the preparation of its Memo‑
                   rial; and whereas the Deputy Agent of the United States of America indi‑
                   cated that, given the complexity of the case, his Government wished to
                   have at its disposal a period of ten to twelve months for the preparation
                   of its Counter-­Memorial from the date of the filing of the Memorial of
                   the Islamic Republic of Iran;
                      Taking into account the views of the Parties,
                       Fixes the following time-­limits for the filing of the written pleadings:

                    10 April 2019 for the Memorial of the Islamic Republic of Iran;
                    10 October 2019 for the Counter-­Memorial of the United States of
                   America; and
                    Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this tenth day of October, two thousand
                   and eighteen, in three copies, one of which will be placed in the archives
                   of the Court and the others transmitted to the Government of the Islamic
                   Republic of Iran and the Government of the United States of America,
                   respectively.

                                                         (Signed) Abdulqawi Ahmed Yusuf,
                                                                         President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                   5




2 CIJ1152.indb 6                                                                                    9/05/19 10:08

